DETAILED ACTION
Claims 1-10, 12, 19, 20, and 22 are canceled.  Claim 29 is new.  Claims 11 and 21 are currently amended.  A complete action on the merits of pending claims 11, 13-18, 21, and 23-29 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
	Acknowledgment is made to Applicant’s amendments filed 4/29/22.
Claim Rejections - 35 USC § 102
Claims 11, 13-17, 21, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. US 20160256184 (Shelton).
Regarding claims 11 and 21, Shelton teaches a surgical hub communicatively coupled to a plurality of devices in a surgical suite (par. [0647] control system); a surgical instrument communicatively coupled to the surgical hub, wherein the surgical instrument is one of the plurality of devices, the surgical instrument comprising: a handle assembly (Fig. 2 handle 12); a shaft assembly extending distally from the handle assembly (Fig. 2 shaft assembly 200); and an end effector assembly coupled to a distal end of the shaft assembly (Fig. 2 end effector 300), wherein the end effector assembly comprises: a first jaw (Fig. 1 jaw 302); a second jaw pivotably coupled to the first jaw (Fig. 1 anvil 306); and a first sensor configured to detect a parameter associated with a function of the end effector assembly (par. [0398] load cell 4335); and a control circuit in communication with the sensor, wherein the control circuit causes the detected parameter to be transmitted to the surgical hub (par. [0412] transmission of the force in or out of the range); wherein the surgical hub comprises: a processor; and a memory coupled to the processor, the memory storing instructions executable by the processor (par. [0711]) to: determine a surgical procedure being performed by the surgical system based on the coupled plurality of devices and data transmitted by the plurality of devices (par. [0316] counting module and communication module, par. [0398] load cell, par. [0325] cycles of power assembly, par. [0346] voltage identification, par. [0376] identifying parameters par. [0368] states the parameters, par. [0430] tissue creep, firing speed, sterilization and patters); receive historical data associated with the surgical procedure (par. [0412], [0416], and [0417] the blade usage) from a remote database (par. [0316] the database can be remote); analyze the detected parameter based on a system-defined constraint and the historical data (par. [0711]), wherein the system-defined constraint comprises at least one of a predefined parameter or a predefined parameter range (par. [0412], [0416], and [0417] the blade being too dull, past safe threshold, and past end effector lifecycle to proceed), and wherein the predefined parameter and the predefined parameter range are based on the historical data; and prevent at least one function of the surgical instrument based on a result of the analysis; and a user interface configured to provide a current status regarding at least one prevented function of the surgical instrument (par. [0412], [0416], and [0417] stopping the end effector from working when the thresholds are reached).
Regarding claims 13 and 23, Shelton teaches wherein the current status comprises a first message that the at least one function of the surgical instrument is prevented and a second message indicating a reason why the at least one function of the surgical instrument is prevented (par. [0412] and [0417] warning preventing the advancement of the blade because the blade is too dull).
Regarding claims 14 and 24, Shelton teaches wherein the user interface comprises a user-interface element selectable to override the surgical hub to permit the at least one function of the surgical instrument (par. [0417]).
Regarding claims 15 and 25, Shelton teaches wherein the first sensor comprises a force sensor coupled to the end effector assembly, wherein the detected parameter comprises a force applied to at least one of the first jaw or the second jaw of the end effector assembly, and wherein the at least one function prevented via the surgical hub comprises one or more than one of preventing use of an attached shaft, preventing a firing cycle from commencing, preventing articulation of the end effector assembly, preventing shaft rotation, or preventing one or more than one of the first jaw or the second jaw from opening (par. [0412] and [0417] it is the force between the jaws and the firing of the cutting mechanism is prevented).
Regarding claims 16 and 26, Shelton teaches wherein the function of the end effector assembly associated with the detected parameter comprises a clamping function, and wherein the at least one function of the surgical instrument prevented via the surgical hub comprises one or more than one of a dissect function, a coagulation function, a staple function, or a cut function (par. [0412] and [0417] the clamping of the tissue by the blade is the force and the cutting mechanism is prevented).
Regarding claims 17 and 27, Shelton teaches wherein at least one of the handle assembly or the surgical hub comprises the user interface (pars. [0417] and [0647] control system with display and the ability for the user to override).
Claim Rejections - 35 USC § 103
Claims 18, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Stulen et al US 20150148830 (Stulen).
Regarding claims 18 and 28, Shelton does not explicitly teach wherein the shaft assembly comprises a second sensor configured to: detect a shaft parameter associated with a function of the shaft assembly; and transmit the detected shaft parameter to the surgical hub; and wherein the memory further stores instructions executable by the processor to: prevent the at least one function of the surgical instrument further based on the detected shaft parameter.
Stulen, in an analogous device, teaches a sensing layer that communicates with the control module to prevent the firing of the shaft or decoupling of the shaft (par. [0103]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the device of Shelton to have shaft sensors that prevent a function, as taught by Stulen, so that the device does not operate when there is a strain on the shaft (Stulen par. [0108]).
Regarding claim 29, Shelton teaches a surgical hub (par. [0067] control system); a user interface comprising a user-interface element (par. [0417] user interface); and a surgical instrument communicatively coupled to the surgical hub, the surgical instrument comprising: a handle assembly (Fig. 2 handle 12); a shaft assembly extending distally from the handle assembly (Fig. 1 shaft assembly 200); and an end effector assembly coupled to a distal end of the shaft assembly (Fig. 2 end effector 300), wherein the end effector assembly comprises: a first jaw (Fig. 1 jaw 302); a second jaw pivotably coupled to the first jaw (Fig. 1 anvil 306); and a first sensor configured to: detect a parameter associated with a function of the end effector assembly (par. [0398] load cell 4335); and transmit the detected parameter to the surgical hub (par. [0412] transmission of the force in or out of the range); wherein the surgical hub comprises: a processor; and a memory coupled to the processor (par. [0711]), the memory storing instructions executable by the processor to: analyze the detected parameter based on a first system-defined constraint, wherein the first system-defined constraint comprises at least one of a first predefined parameter or a first predefined parameter range (par. [0412], [0416], and [0417] blade too dull past a safe threshold), and wherein the first predefined parameter and the first predefined parameter range are based on historical data associated with a surgical procedure being performed by the surgical system (par. [0711]); prevent at least one function of the surgical instrument based on a result of the analysis of the first system-defined constraint, wherein the user-interface element is selectable to override the surgical hub to permit the at least one function of the surgical instrument based on the analysis of the first system-defined constraint (par. [0412], [0416], and [0417] stopping the end effector from working when the thresholds are reached but allowing user overriding).
Shelton does not explicitly teach analyze the detected parameter based on a second system-defined constraint, wherein the second system-defined constraint comprises at least one of a second predefined parameter or a second predefined parameter range, wherein the second predefined parameter and the second predefined parameter range are based on historical data associated with the surgical procedure being performed by the surgical system; and wherein the first system-defined constraint is different than the second system- defined constraint; and prevent the at least one function of the surgical instrument based on a result of the analysis of the second system-defined constraint.
Stulen, in an analogous device, teaches a sensing layer that communicates with the control module to prevent the firing of the shaft or decoupling of the shaft (par. [0103]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the device of Shelton to have shaft sensors that prevent a function, as taught by Stulen, so that the device does not operate when there is a strain on the shaft (Stulen par. [0108]).
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.  The applicant argues that the surgical procedure is not preformed by a plurality of devices.  The examiner disagrees with this assertion.  As seen in the rejection above there are a multitude of sensors and modules that are in communication to determine the procedure.  This includes force, tissue creeping, blade dullness, usage, and power.  Therefore, the applicant’s argument is not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794